- legend taxpayer trust internal_revenue_service number release date index number ----------------- -------------------- ---------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-144321-03 date date ---------------------------------------------------------------------------------------------- ------------------------- ---------------------------------------------------------------------------------------------- ----------------------- ----------- this is in response to your letter dated date and subsequent -------------------------- date ------- year ----------------- wife son -------------------------- partnership -------------------------- z dear sir correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of the taxpayer’s generation-skipping_transfer gst_exemption to a transfer to a_trust created trust on date trust is an irrevocable_trust created for the benefit of taxpayer’s wife son grandchildren and more remote issue or for_the_use_of one or more of wife son grandchildren or more remote issue of taxpayer from time to time living so much or all of the net_income and or principal of the trust in amounts or proportions as the trustee in her sole and unreviewable article first of the trust agreement provides that the trustee shall pay or apply to the facts and representations submitted are summarized as follows taxpayer in year taxpayer transferred a partnership_interest in partnership to trust taxpayer reported the value of the transferred partnership_interest as dollar_figurez on his taxpayer has requested an extension of time to make the allocation of his gst sec_2601 imposes a tax on every generation-skipping_transfer a generation- plr-144321-03 discretion shall select and determine and shall accumulate and add to principal any income not so paid or applied taxpayer represents that there have been no other transfers to trust since the year transfer form_709 united_states gift and generation-skipping_transfer_tax return for year taxpayer relied upon a certified public accounting firm to prepare the gift_tax_return the firm did not advise taxpayer that his gst tax exemption must be affirmatively allocated to the transfer to exempt distributions from trust from the generation-skipping_transfer_tax and the allocation was not made on the return tax exemption with respect to the transfer to trust in year skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transfer sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst tax exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2632 provides that any allocation by an individual of his or her gst sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2631 provides that for purposes of determining the inclusion_ratio plr-144321-03 as applicable to transfers made in year sec_2642 provides in relevant part that if the allocation of the gst tax exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief the prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 provides that in general requests for extensions of time requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-144321-03 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 with a notice of allocation for year the allocation will be effective as of the date of the transfer in year and will be based on the value of the property transferred to the trust on that date the supplemental form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form and a copy is attached for this purpose concerning the federal tax or state law consequences of any aspect of any transaction involving trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination your attorney pursuant to the power_of_attorney on file a copy of this letter is being sent to except as expressly provided herein no opinion is expressed or implied plr-144321-03 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
